Riddick, J., (dissenting.) At common law the legal existence of a woman was suspended by marriage. She could not, when married, make contracts binding'upon herself. “There is indeed one case,” says Blackstone, “when the wife shall sue and be sued as a femme sole, viz., where the husband has abjured the realm or is banished, for then he is dead in law.” 1 Blackstone, Com. 443. But in this state the law has been changed by statute. She may buy, own and sell property, borrow money, carry on business, perform labor or services for her sole or separate account, and may sue and be sued on account of her property, business or services. Sand. & H. Dig. § 4946. I think, under this statute, her contract, such as a note or mortgage, should be taken as prima facie valid unless there be something on its face to show to the contrary. In an action upon such contract she should be sued just as if she were single, and if she has a defense not apparent upon the face of the complaint, she should be required to set it up by answer, as other defendants are required to do. I think that the complaint in this case was sufficient, and, as Mrs. Warner was duly summoned, and failed to put in any defense, the judgment against her was proper, and should in my opinion be affirmed.